TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00444-CV


Thomas P. Jones, Appellant

v.

Paleface Ranch Association, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN000310, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Thomas P. Jones informs us by motion that he no longer wishes to pursue the appeal
and requests that we dismiss this appeal.  He represents that appellee does not oppose his motion. 
We grant the motion and dismiss this appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   May 30, 2003